Exhibit 10.10
 
TECHNOLOGY LICENSE AGREEMENT
WITH OPTION TO PURCHASE


THIS LICENSE AGREEMENT dated for reference the 12th day of March 2012,


BETWEEN:
 

  ROBERT AND MARION DIEFENDORF,
and
TEAK SHIELD CORP, a Florida corporation
11674 GRAN CRIQUE CT. N.
JACKSONVILLE, FLORIDA 32223 USA
TEL: 904-880-6060
FAX: 904-645-6155
EMAIL: SHIELDPRODUCTS@COMCAST.NET
      (the “Licensor”)

 
AND:
 

 
GLOBETRAC INC, a Delaware corporation, with an executive office located at
610 – 1100 Melville Street, Vancouver, British Columbia, V6E 4A6, Canada;
PHONE: 800-648-4287
FAX: 604 682-8231
Website: http://www.globetrac.com
     
(the “Licensee”)

 
WITNESSES THAT, WHEREAS:


A.
the Licensor is in the business of  manufacturing and selling products, and



B.
the Licensor wishes to grant to the Licensee (i) a license for the unrestricted
use of the proprietary products (Exhibit B) and (ii) an option to purchase the
licensed assets (Exhibit A) subject to the terms and conditions contained in
this agreement;



IN CONSIDERATION of the premises and the mutual promises, covenants, conditions,
representations and warranties hereinafter contained and the Licensee’s issuance
of 5 million shares of its common stock and a 5% royalty to Licensor to sell
Licensed Products (Exhibit B), and a onetime payment of $250,000 as
consideration for the option to purchase the Licensed Assets, (Exhibit A) and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, the parties agree as follows:


ARTICLE 1
Definitions


1.1           The following capitalized terms used in this agreement have the
following meanings:


a.           “Affiliates” means any person who directly or indirectly controls
or is controlled by or is under common control of the Licensee, or a person who
beneficially owns, directly or indirectly, 10% or more of the equity of the
Licensee.


b.           “Existing Customer(s)” means the customers of the Licensor as of
the Effective Date who have purchased products before the Effective Date and
prospective customers who are testing Licensed Products as of the Effective Date
and any customers not generated by Licensee, all of which and can be
demonstrated by invoice, sales documents, contact records or receipts.
 
 
 

--------------------------------------------------------------------------------

 


c.           “Completion Date” means the date that is 30 days after the
Effective Date.


d.           “Effective Date” means the date on which both parties have signed
this agreement.


e.           “Licensed Assets” includes the Licensor’s assets more particularly
described in Exhibit “A” attached to and forming part of this agreement and any
revisions, modifications, enhancements and other developments of derivative
works of the assets or other products developed by Licensor.


f.           “Licensed Products” includes the Licensor’s products more
particularly described in Exhibit “B” attached to and forming part of this
agreement and any products developed by Licensor using the Licensed Assets
during the term of this agreement.


g.           “Option Price” means $3 million.


h.           “Option to Purchase” means the option to purchase the Licensed
Assets as provided in Section 4.1 of this agreement.


i.           “Proprietary Information” includes any data or information
regarding (i) the business operations of a party that is not generally known to
the public, including but not limited to, information regarding its products and
product development, formulas, manufacturing technics, components, suppliers,
marketing strategies, finance, operations, customers, sales, and internal
performance results; (ii) proprietary software, including but not limited to:
concepts, designs, documentation, reports, data, specifications, source code,
object code, flow charts, file record layouts, databases, whether or not
patentable or copyrightable, (iii) inventions, know-how, show-how and trade
secrets and other intellectual property, whether or not patentable or
copyrightable; (iv) the terms and conditions of this agreement; and (v) any
other information data or other items designated in writing by a party as
confidential or proprietary.


j.           “Royalty” has the meaning ascribed to it in Section 6.1 of this
agreement.


k.           “Selling Price” means a party’s lowest, non-discounted, standard
charges to third parties for the Licensed Products.


ARTICLE 2
License


2.1           The Licensor grants to the Licensee for the consideration and on
the terms and conditions contained in this agreement, an exclusive (with the
exception of Licensor’s continuing right to sell to the Licensor’s Existing
Customers and any customers not generated by Licensee, the “License Exception”)
assignable, transferable, and sub-licensable license to and sell the License
Products. The Licensor will withhold the formula for the Licensed Products (the
“Formula”) until the Licensee exercises the Option to Purchase in accordance
with the provisions of Section 4.1 of this agreement. The Licensor will deliver
the Formula to a mutually agreed escrow to be established by cooperation of the
parties by the Completion Date, and such escrow expense will be incurred by the
Licensee.  Licensor agrees to release the Formula to Licensee in consideration
of full payment of purchase price.


2.2           In accordance with the terms and conditions of this agreement, the
Licensor will also grant the Licensee the exclusive right to sell, rent, lease,
license, sublicense, display, modify, time share, outsource, or otherwise
transfer the Licensee’s usage, right, title and interest in the Licensed
Products or any derivative work of the Licensed Products to, or permit the use
of the Licensed Products or any derivative work of the Licensed Products by, any
third party including an Affiliate, and, without limiting the scope of the
license granted hereinabove stated, it is understood and agreed that this
agreement permits the Licensee and its Affiliates to use any derivative work of
the Licensed Products in support of services rendered to their customers in the
normal course of their trade or business. This provision shall include any
profits from the sale, rent, lease, license, sublicense, display, modify, time
share, outsource, or otherwise transfer the Licensee’s usage, right, title and
interest in the Licensed Products.  All sales of license must be approved by
mutual agreement of the parties. Licensor.  All income from such sales will be
divided equally between the Licensor and Licensee. The provisions of this
Section 2.2 terminate when the Licensee makes full payment to Licensor.
 
 
2

--------------------------------------------------------------------------------

 


2.3           The Licensor shall provide manufacturing for the Licensee to sell
products equaling up to their current production capabilities at a Selling Price
equal to 95% of the lowest price paid by any Existing Customer as determined by
the Licensor’s Published Dealer Net.  Should the Licensee create a sales volume
greater than the current capacity of the Licensor, the Licensee will be allowed
to seek additional manufacturing by a reputable polymer manufacturer, which is
acceptable by both Licensee and Licensor. However, Licensor will not within
reason withhold said approval from Licensee. Should Licensee identify an
acceptable manufacturer the Licensor’s unused inventory will be absorbed and
Licensor, will be reimbursed for the wholesale value of the inventory by the new
manufacturer.


ARTICLE 3
License Purchase Price


3.1           Licensee will issue 5 million shares of its common stock (the
“Shares”) to the Licensor for the purchase from the Licensor the exclusive
license rights to the products, subject to the License Exception, in accordance
with the terms and conditions of this Agreement.


3.2           The Shares are due upon execution of this Agreement and their
delivery shall be completed no later than the Completion Date and subject to the
terms and conditions of this agreement.


ARTICLE 4
Option to Purchase


4.1           In consideration of the Licensee’s payment of $250,000 to the
Licensor by the Completion Date, the Licensor hereby grants the Licensee the
Option to Purchase from the Licensor the sole and exclusive ownership of all
rights to the Licensed Assets for the Initial Term or any Renewal Term as these
terms are defined in Article 5 (the “Renewal Term”).


4.2           To exercise the Option to Purchase, the Licensee must deliver a
written notice of its intention to exercise to the Licensor at any time during
the Option Term and has 60 days from the date of the notice of exercise to pay
to the Licensor the Option Price of $3 million, net of the $250,000 paid to the
Licensor under Section 4.1, which amount the Licensor will credit to the Option
Price.


4.3           In addition to the payment of the Option Price, the Licensee will
pay a royalty to the Licensor in accordance with the provisions of Section 6.1
of this agreement.


ARTICLE 5
Term


5.1           This agreement will commence on the Effective Date and will
continue in full force and effect for a period of two years (“Initial Term”)
unless earlier terminated as provided below in Article 10.  Thereafter, this
agreement will automatically renew including the successive terms of two years
each (“Renewal Terms”).  Either party may terminate this agreement without cause
at the end of the Initial Term or any Renewal Term by providing written notice
to the other party at least one month before the end of the Term.
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE 6
Royalty


6.1           From the Completion Date up to when the Licensee exercises the
Option to Purchase pursuant to Article 4the Licensee will pay to the Licensor a
perpetual royalty equal to $100,000 dollars per year (the “Royalty”).  The
Licensee will pay the Royalty to the Licensor by the end of 30 days following
the end of each calendar year for the previous year.


6.2           From the date that the Licensee exercises the Option to Purchase,
the Licensee and its Affiliates will pay to the Licensor a perpetual royalty
equal to 5% of the Selling Price for any sale of the Licensed Products by or for
the Licensee under this agreement (the “Post Purchase Royalty”).  The Licensee
will pay the Post Purchase Royalty to the Licensor by the end of 10 days
following the end of each calendar month for the previous month’s sales.


6.3           If the aggregate Post Purchase Royalty payments at the end of a
calendar year equal less than $100,000 (the “Minimum Royalty”), then the
Licensee will pay the difference between the aggregate Post Purchase Royalty
paid and the Minimum Royalty to the Licensor. The Minimum Royalty is payable at
the end of each calendar period regardless or irrespective of whether the
Licensee has actually used the Licensed Assets.


6.4           The Licensee will furnish the Licensor, within 10 days after the
end of each calendar month, a Royalty report prepared by a responsible
individual or corporate officer showing in detail the Post Purchase Royalty, if
any, due to the Licensor as of the end of the previous calendar month and such
reasonable supporting information as the Licensor may request.


6.5           The Licensee will keep and maintain, in accordance with generally
accepted accounting principles, full, clear and accurate books, records and
accounts relating to the sale of the Licensed Assets. The Licensee will permit
an independent auditor selected by the Licensor to examine the books, records
and accounts, on reasonable notice, for the purpose of determining the Post
Purchase Royalty due and payable to the Licensor.  Should any audit by the
Licensor determine a discrepancy of 5% or more in the Licensor’s favour, then
the Licensee will repay the Licensor for the cost of the audit, and will
immediately pay the amount of the discrepancy to the Licensor.


6.6           The Post Purchase Royalty is exclusive of all federal, provincial,
state, municipal and other government excise, sales and use taxes or assessments
now in force or which may be enacted in the future.


6.7           Except as otherwise specified in this agreement or agreed to by
the parties, each party will be solely responsible for its out-of-pocket
expenses incurred in the performance of its obligations under this agreement.


6.8           The Licensee may buy out the Licensor’s Royalty at any time for a
payment of $2 million dollars. Upon the Licensor’s receipt of the payment, all
of Licensor’s rights to the Royalty end.


6.9           In the event Licensee does buy out the Licensor’s Royalty as
provided in section 6.8 herein, and such buyout occurs prior to the end of a
calendar year when the Royalty is due, the Licensee shall pay to Licensor a
pro-rated Royalty based on the annual Royalty, and shall pro rate the sum due
for that year by the months up to, and including, the month when the buyout
occurs.  The pro-rated Royalty payment for the buyout will be paid to Licensor
by the end of 30 days following the buyout.


ARTICLE 7
Payment


7.1           Licensee must pay any amount due to Licensor under this agreement
to Robert E. and Marion Diefendorf unless the Licensor otherwise directs the
Licensee in writing.
 
 
4

--------------------------------------------------------------------------------

 


ARTICLE 8
Proprietary Rights and Confidentiality


8.1           Ownership and Protection.  Each party agrees that it has no
interest in or right to use the Proprietary Information of the other except in
accordance with the terms of this agreement.  All rights, title and interest in
and to the original and all copies of, in any and all forms, the Licensed
Assets, and all parts thereof, whether made by the Licensor or the Licensee,
belong to the Licensor.  Each party acknowledges that it may disclose
Proprietary Information to the other in the performance of this agreement.  The
party receiving the Proprietary Information will (i) maintain it in strict
confidence and take all reasonable steps to prevent its disclosure to third
parties, except to the extent necessary to carry out the purposes of this
agreement, in which case these confidentiality restrictions will be imposed upon
the third parties to whom the disclosures are made, (ii) use at least the same
degree of care as it uses in maintaining the secrecy of its own Proprietary
Information (but no less than a reasonable degree of care) and (iii) prevent the
removal of any proprietary, confidential or copyright notices placed on the
Proprietary Information.


8.2           Limitation.  Neither party will have any obligation concerning any
portion of the Proprietary Information of the other that (i) is publicly known
prior to or after disclosure hereunder other than through acts or omissions
attributable to the recipient or its employees or representatives; (ii) is
disclosed in good faith to the recipient by a third party having a lawful right
to do so; (iii) is the subject of written consent of the party that supplied
such information authorizing disclosure; or (iv) is required to be disclosed by
the receiving party by applicable law or legal process, provided that the
receiving party will immediately notify the other party so that it can take
steps to prevent its disclosure.


8.3           Remedies for Breach.  In the event of a breach of this Article 8,
the parties agree that the non-breaching party may suffer irreparable harm and
the total amount of monetary damages for any injury to the non-breaching party
may be impossible to calculate and would therefore be an inadequate
remedy.  Accordingly, the parties agree that the non-breaching party may be
entitled to temporary, preliminary and permanent injunctive relief against the
breaching party, its officers or employees, in addition to such other rights and
remedies to which it may be entitled at law or in equity.


8.4           No Implied Assignment.  Nothing contained in this agreement will
directly or indirectly be construed as an assignment or grant to the Licensee of
any right, title or interest in and to the original and all copies in any and
all forms of the Licensed Assets except for the limited license rights granted
to the Licensee as expressly provided in this agreement.


ARTICLE 9
Restrictions


9.1           The Licensee will not remove or alter any copyright or proprietary
notice from copies of the Licensed Products. Except in accordance with the terms
of this agreement or any other express written agreement between the parties,
the Licensee agrees to use reasonable care and protection to prevent the
unauthorized use, copying, publication or dissemination of the Licensed
Products.  The Licensor has the right to obtain injunctive relief against any
actual or threatened violation of these restrictions, in addition to any other
available remedies.


9.2       The Licensor shall defend all warranty claims to the extent that those
claims are represented in the Licensed Assets information and descriptions
supplied to Licensee.


ARTICLE 10
Termination


10.1           In the event of a material breach or default by either party in
the performance of its obligations assumed hereunder, the non-defaulting party
may, at its discretion, terminate this agreement by giving 15 days written
notice to the defaulting party specifying the material breach or default,
requesting the discontinuance of such material breach or default, and/or stating
what action is necessary to cure the material breach or default.  If such breach
or default is not discontinued or corrected, or correction commenced for any
breach that by its nature would take more than 15 days to cure, by the end of
the 15 day period, this agreement will, at the discretion of the non-defaulting
party, be terminated.  Such right of termination will not be exclusive of any
other remedies to which the non-defaulting party may be lawfully entitled, it
being intended that all such remedies will be cumulative.
 
 
5

--------------------------------------------------------------------------------

 


10.2           The Licensor may terminate this agreement immediately upon
written notice to the Licensee, and without allowing the Licensee 15 days to
correct the breach, if:


 
a.
the Licensee discontinues sales of the Licensed Assets for more than 12
consecutive months; or

 
b.
the Licensee has had proceedings by or against it in bankruptcy or under
insolvency laws or for reorganization, administration, receivership, dissolution
or liquidation; or

 
c.
the Licensee has had an assignment for the benefit of creditors; or

 
d.
the Licensee has become insolvent.



10.3           Upon termination of this agreement for any reason, the licenses
granted herein will terminate. The Licensee, its Affiliates, and/or its agents,
will immediately discontinue the exercise of the licenses and the use of the
Licensed Products or services, trademarks, know-how and technical information
related to the Licensed Assets.  Not later than seven days after the termination
or expiration of this agreement, the Licensee will return to the Licensor or
destroy, as specified by the Licensor, all forms and materials relating to the
Licensed Products.


ARTICLE 11
Marketing


11.1           The Licensee will use reasonable efforts to market the Licensed
Products.  It is the parties’ intention that the Licensee, or its Affiliates or
distributors, be a primary channel through which the customers procure the
Licensed Products, provided that nothing in this agreement will prevent the
Licensor from selling the Licensed Products to Existing Customers to whom the
Licensor may currently be attempting to market such Licensed Products.


11.2           The Licensee and the Licensor, as appropriate, may perform some
or all of the following marketing activities:


 
a.
Press Releases.  Subject to each party’s prior written approval, either party
may issue a press release announcing the creation of the marketing relationship
and additional press releases from time to time to publicize other significant
events regarding joint business developments.



 
b.
Marketing Collateral.  The parties may work together to develop articles or
entries regarding the Licensed Products for any marketing publications
controlled by the Licensee, including any other marketing publications released
by the Licensee from time to time during the term of this agreement. The
Licensee will include references to the Licensed Products in presentations, as
appropriate, and will be responsible for the design, development and
distribution of marketing collateral for the Licensed Products.



 
c.
RFP Responses or Project Proposals.  Either party may recommend the Licensed
Products as a solution in responses to requests for proposals (the “RFPs”) from
customers, and the Licensor will cooperate with the Licensee in the preparation
of such responses, such cooperation to include, without limitation, ensuring the
accuracy of the Licensee’s responses to questions regarding the Licensed
Products contained in the RFPs, the development and update of standard
information required to support the Licensee’s responses to the RFPs, and
support the Licensee’s RFP specialists as required in connection with
clarifications to the RFP responses.

 
 
6

--------------------------------------------------------------------------------

 


 
d.
Representatives. Each party will assign a representative who will serve as that
party’s point-of-­contact or facilitator between the parties on all matters
arising under this agreement.  The representatives will meet on a mutually
agreed basis to review and coordinate all activities under this agreement,
including development, support, marketing, and sales, and to amicably resolve
any disputes which may arise under this agreement.  Each party will bear the
expenses incurred for its representative to attend such meetings.



 
e.
Trade Marketing Attendance. From time to time and upon mutually agreeable terms
and conditions, the Licensor will provide his best efforts to participate with
the Licensee at marketing events, television, internet and radio interviews,
fairs and industry trade shows, seminars and selected user group events.



ARTICLE 12
Responsibilities of the Licensor


12.1           During the Initial Term and any Renewal Term, the Licensor will
provide the following support and resources to the Licensee:


 
a.
Sale of Line of Business.  In the event that the Licensee should transfer any
one of the Licensed Products, the Licensor will not unreasonably refuse to enter
into a distributorship agreement with the purchaser to distribute any of the
Licensed Products on terms comparable to the Licensor’s then current terms for
such a relationship.



 
b.
Marketing Literature; Sales Support.  The Licensor will provide the information
necessary to accurately develop marketing materials and product information
guides for use by the Licensee. The marketing materials are intended for
prospective clients and will be distributed by sales and marketing personnel of
the Licensee.  The Licensor will respond effectively and in a timely manner to
the Licensee’s requests for information and sales assistance.



ARTICLE 13
Covenants of the Licensor Upon Purchase


13.1           Upon Licensee purchasing the Licensed Assets as provided by
Article 4 of this agreement, Licensor shall transfer, convey and forego all
rights, title, ownership or interest to the original and all copies in any and
all forms of the Licensed Assets to the Licensee; the Licensor retains all
Royalty rights pursuant to Article 6 of this agreement; the license provisions
of this agreement terminate; and Articles 6, 7, 9.2 and 13 to 26 inclusive
survive the exercise of the Option to Purchase for five years following the
Licensee’s purchase of the Licensed Assets (the “Survival Period”).


13.2            During the Survival Period, and in consideration of the purchase
price paid, Licensor will not:


 
a.
directly or indirectly, acquire any interest in, operate, join, control, or
participate in as an officer, employee, agent, independent contractor, partner,
shareholder, or principal of any corporation, partnership, proprietorship, firm,
association, person, or other entity producing, designing, providing, soliciting
orders, for, selling, distributing, or marketing products, goods, equipment,
and/or services which directly compete with the business of the Licensed Assets,



 
b.
undertake any employment or activity competitive with the business of the
Licensed Assets,



 
c.
directly or indirectly, either for Licensor or for any other person, firm or
corporation, divert or take away or attempt to divert or take away, call on or
solicit or attempt to call on or solicit, any customers, including but not
limited to any Existing Customers or customers developed by Licensee, or

 
 
7

--------------------------------------------------------------------------------

 


 
d.
plan or organize any business activity competitive with the business of the
Licensed Assets or combine or conspire with any other person or entity for the
purpose of organizing any such competitive business activity.



13.3            The covenants in this section shall continue in effect beyond
the purchase of the Licensed Assets by Licensee, and the obligations shall be
binding on Lessor's successors, assigns, heirs, executors, administrators and
other legal representatives.


ARTICLE 14
Representations and Warranties


14.1           Licensor represents and warrants to Licensee as follows and
acknowledges that Licensee is relying upon such representations and warranties
in connection with this agreement and option to purchase and that Licensee would
not have entered into this agreement without such representations and
warranties:


a.           Licensor maintains all rights, title, ownership and interest in the
Licensed Assets with good and marketable title, and there are no liens or
encumbrances registered or pending to be registered against the Licensed Assets.
 
b.           Licensor has the necessary authority to enter into and deliver this
agreement on the terms and conditions set forth in this agreement and to do all
such acts and things as may be necessary to give effect to the transactions
contemplated herein.
 
c.           To the best of Licensor’s knowledge, the use or assignment of the
Licensed Assets does not infringe in any respect upon the technology or
intellectual property rights of any other person or entity and no other person
or entity has claimed or threatened to claim the right to use any Licensed
Assets or to deny the right of Licensor to use the same.
 
d.           The Licensor’s execution and delivery of this agreement, the
consummation of the transactions contemplated in this agreement, the performance
of its obligations hereunder and its compliance with this agreement do not
violate, contravene or breach, or constitute a default under any contract,
agreement, or commitment to which Licensor is a party to or subject or by which
Licensor is bound or affected.
 
e.           There are no legal actions, claims, demands, judgments,
injunctions, or other pending proceedings affecting in any manner the Licensed
Assets.
 
14.2           Licensee represents and warrants to Licensor as follows and
acknowledges that Licensor is relying upon such representations and warranties
in connection with this agreement and option to purchase and that Licensor would
not have entered into this agreement without such representations and
warranties:


a.           Licensee has the necessary authority to enter into and deliver this
agreement on the terms and conditions set forth in this agreement and to do all
such acts and things as may be necessary to give effect to the transactions
contemplated herein.


b.           The Licensee’s execution and delivery of this agreement, the
consummation of the transactions contemplated in this agreement, the performance
of its obligations hereunder and its compliance with this agreement do not
violate, contravene or breach, or constitute a default under any contract,
agreement, or commitment to which Licensee is a party to or subject or by which
Licensee is bound or affected.
 
 
8

--------------------------------------------------------------------------------

 


14.3           Survival of Representations and Warranties.  The representations
and warranties contained in this section will survive the completion of the
transactions contemplated by this agreement and, notwithstanding such
completion, will continue in full force and effect for a period of five years
from the Effective Date, except any representation and warranty in respect of
which a claim based on fraud is made, which in each case will be unlimited as to
duration.


ARTICLE 15
Indemnification


15.1           The Licensor will indemnify, defend and hold harmless the
Licensee, its Affiliates and any distributors, and the customers of the
Licensee, and their respective officers, directors, employees agents and
affiliates (collectively, for purposes of this Section 15, the “Licensee
Persons”) from all damages, liabilities and expenses (and all legal costs
including attorneys’ fees, court costs, expenses and settlements resulting from
any action or claim) arising out of, connected with or resulting in any way
from: (i) any allegation that the Licensee Persons’ possession, distribution or
use of the Licensed Assets infringes a patent, trademark, copyright, trade
secret or other intellectual property right of a third party, provided that the
Licensor will have no indemnity obligations with regard to any such damages,
liabilities or expenses arising from the negligence or misconduct of any
Licensee Person or any failure by any Licensee Person to comply with the terms
of this agreement.  If any such claim or proceeding arises, the Licensee Persons
seeking indemnification hereunder will give timely notice of the claim to the
Licensor after they receive actual notice of the existence of the claim.  The
Licensor will have the option, at its expense, to employ counsel reasonably
acceptable to the Licensee Persons to defend against such claim and to
compromise, settle or otherwise dispose of the claim; provided, however, that no
compromise or settlement of any claim admitting liability of or imposing any
obligations upon the Licensee Persons may be affected without the prior written
consent of such the Licensee Persons.  In addition, and at its option and
expense, the Licensor may, at any time after any such claim has been asserted,
and will, in the event any Licensed Asset is held to constitute an infringement,
either procure for the Licensee Persons the right to continue using that
Licensed Asset, or replace or modify Licensed Asset so that it becomes
non-infringing, provided that such replacement or modified Licensed Asset has
the same functional characteristics as the infringing the Licensed Asset, or, if
the prior two remedies are commercially impractical, refund to the Licensee all
fees, costs, and charges paid by the Licensee to the Licensor for that Licensed
Asset and any other Licensed Asset reasonably rendered ineffective as the result
of said infringement.  The Licensee will cooperate fully in such actions, making
available books or records reasonably necessary for the defense of such
claim.  If the Licensor refuses to defend or does not make known to the Licensee
Persons its willingness to defend against such claim within 10 days after it
receives notice thereof, then the Licensee Persons will be free to investigate,
defend, compromise, settle or otherwise dispose of such claim in its best
interest and incur other costs in connection therewith, all at the expense of
the Licensor.


ARTICLE 16
Dispute Resolution


16.1           Any claim or controversy arising out of, governed by or
pertaining to this agreement or the breach thereof ("Dispute"), whether such
claim or controversy is based on common law, case law, statute, rule or
regulation of any nation or territory, or political subdivision of a nation or
territory, shall be resolved as provided in this section.


16.2.           The parties agree that no party shall have the right to sue any
other party regarding a Dispute except a party may seek injunctive or other
provisional or equitable relief in order to preserve the status quo of the
parties pending resolution of the Dispute, and the filing of, or response to, an
action seeking injunctive or other provisional relief shall not be construed as
a waiver of that party's rights under this section.


16.3.           If a Dispute arises between the parties, the parties shall
initially use their best efforts to resolve the Dispute by negotiation.  To
commence the Dispute resolution process and time periods, any party may serve
written notice on the other party specifically identifying the Dispute and
requesting that efforts at resolving the Dispute begin.
 
 
9

--------------------------------------------------------------------------------

 


16.4.            If the parties are unable in good faith to resolve the Dispute
by negotiation within 30 days after the initial notice, the Dispute, as well as
any counterclaims or cross-claims made, shall be submitted to binding
arbitration, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.  Except as otherwise provided
in this section, the arbitration shall be conducted in accordance with, and
governed by, the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitration shall proceed with due dispatch and a decision
shall be rendered within 60 days after the appointment of the final
arbitrator.  Such decision shall be in such written form that a judgment may be
entered on it in any court of competent jurisdiction, and all awards may if
necessary be enforced by any court having jurisdiction in the same manner as a
judgment in such court.  In no event shall the arbitrators' award include any
component for punitive or exemplary damages whether based on the common law,
case law or statute.  The parties shall bear equally all costs; provided,
however, that the prevailing party shall be entitled to an award for actual
damages, attorneys' fees, and accountants' and other experts’ fees it incurred
in the arbitration proceeding.


ARTICLE 17
Successors and Assigns


17.1           This agreement will be binding upon and inure to the benefit of
each of the parties and their respective successors and assigns; provided,
however, that the Licensee may not assign or sublicense this agreement in whole
or in part to any person or entity not an Affiliate of the Licensee without the
prior written consent of the Licensor, and any assignment or sublicense
attempted without such consent will be void and be cause for termination.


ARTICLE 18
Severability


18.1              If any one or more of the provisions contained herein should
be found invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality and enforceability of such provisions will not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.


ARTICLE 19
Further Assurances


19.1           Each of the parties covenants and agrees, from time to time and
at all times, to do all such further acts and execute and deliver all such
further deeds and documents as will be reasonably required in order to fully
perform and carry out the terms and intent of this agreement.


ARTICLE 20
Governing Law


20.1           The validity and construction of this agreement will be governed
by, subject to and construed in accordance with the laws of the State of
Florida, excluding its conflicts of law rules, and will be treated in all
respects as a State of Florida contract.  If either party employs attorneys to
enforce any right arising out of or relating to this agreement, the prevailing
party will be entitled to recover its reasonable attorneys’ fees and costs.  Any
claim arising out of or relating to this agreement will be subject to the
Dispute resolution provisions of Article 16 herein. This agreement is subject to
the Securities Exchange Commission and its rules and regulations.
 
 
10

--------------------------------------------------------------------------------

 


ARTICLE 21
Independent Contractors


21.1           It is expressly agreed that the Licensor and the Licensee are
acting under this agreement as independent contractors, and the relationship
established under this agreement will not be construed as a partnership, joint
venture or other form of joint enterprise, nor will one party be considered an
agent of the other.  Neither party is authorized to make any representations or
create any obligation or liability, expressed or implied, on behalf of the other
party, except as may be expressly provided for in this agreement.


ARTICLE 22
Entire Agreement


22.1           This document constitutes the entire agreement between the
parties, all oral agreements being merged herein, and supersedes all prior
representations.  There are no representations, agreements, arrangements or
understandings, oral or written, between or among the parties relating to the
subject matter of this agreement that are not fully expressed herein


ARTICLE 23
Amendment


23.1           The provisions of this agreement may be modified at any time by
agreement of the parties.  Any such agreement hereafter made shall be
ineffective to modify this agreement in any respect unless in writing and signed
by the parties against whom enforcement of the modification or discharge is
sought.


ARTICLE 24
Notice, Performance and Time


24.1           Any notice that must be given to a party under this agreement
must be delivered to the party by hand, fax or email at the address, fax number
or email address given for the party on page 1 of this agreement unless
otherwise specified in this agreement or in writing by the party and is deemed
to be received by the party to whom the notice is addressed when it is delivered
by any of the means provided in this section.


24.2           Any act that must be performed under this agreement must be
performed during business hours where it is to be performed unless the day
specified for performance is a non-business day, in which case it must be
performed on the next business day.


24.3           Time is of the essence of this agreement and any amendments to
it.

ARTICLE 25
Sections and Headings


25.1           The division of this agreement into sections and the insertion of
headings are for convenience and reference only and will not affect the
construction or interpretation of this agreement.


ARTICLE 26
Counterparts, Facsimile or Email Signatures


26.1           This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.  The parties may sign this Agreement in their
respective cities and exchange signature pages by facsimile or email.  Such
facsimile or email signatures shall be deemed originals and shall have the same
effect as original signatures.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF this agreement was executed by the parties hereto as of the
Effective Date.
 
The Licensor:
Teak Shield Corp.
 

            Signature:
/s/ Robert Diefendorf 
  Signature:
/s/ Marion Diefendorf
  By: Robert Diefendorf    By:
Marion Diefendorf 
  Title: 
President 
  Title: 
Vice President 
  Date: March 12 , 2012   Date: March 12 , 2012  

 
Signed, sealed and delivered by Robert Diefendorf on March 12, 2012 before
 
/s/ WITNESS
   
/s/ Robert Diefendorf
 
Signature of witness
   
Robert Diefendorf
 
 
   
 
            Name of witness        

 
 
Signed, sealed and delivered by Marion Diefendorf on March 12, 2012 before
 
/s/ WITNESS
   
/s/ Marion Diefendorf
 
Signature of witness
   
Marion Diefendorf
 
 
   
 
            Name of witness        

 
 

The Licensee:           The Common Seal of )   GlobeTrac Inc. )  
affixed was hereunto in the presence of:
)  C/S   )   /s/ John daCosta )   Authorized Signatory   )        

 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


To that certain Technology License Agreement with Option to Purchase
Between Robert and Marion Diefendorf and Teak Shield Corp (Licensor)
And GlobeTrac Inc. (Licensee)
Dated for reference the 8th day of March, 2012


LICENSED ASSETS


Subject to the terms and conditions set forth in the foregoing agreement (the
“License Agreement”), the parties agree that the following are the Licensed
Assets, free of encumbrances, liens, assignments or any third party claims:


 
1.
All Licensed Products as defined in the License Agreement, together with any
improvements or developments



 
2.
All technology, Proprietary Information and intellectual property developed by
Licensor, or jointly with others, in relation to the Licensed Assets



 
3.
All patents, patents pending, provisional patents, and patentable property
related to the Licensed Assets



 
4.
All inventions, discoveries, research or developments, know-how, show-how,
information on techniques and trade secrets, whether or not patentable or
copyrightable, related to the Licensed Assets



 
5.
All trademarks, service marks, industrial designs, trade names, service names,
logos, brands, and copyrights used in connection with the Licensed Assets



 
6.
All methods of product development, formulas, formulations, manufacturing
techniques, processes, specifications, components and suppliers in connection
with the Licensed Assets



 
7.
All proprietary software and data, including but not limited to: concepts,
designs, documentation, reports, specifications, source code, object code, flow
charts, file record layouts and databases related to the Licensed Assets



 
8.
All customer lists and records, customer billing information and other
information and materials related to Existing Customers (as defined in the
License Agreement)



 
9.
All supplier identities, characteristics and agreements



 
10.
All marketing plans, business plans, strategies, and revenue forecasts



 
11.
All rights of Licensor, express or implied, related to the Licensed Assets, and
any claims of Licensor against third parties relating to the Licensed Assets
prior to and after the Effective Date of the agreement



 
12.
All goodwill or going-concern value of the Licensor, that by law may be
transferred

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


To that certain Technology License Agreement with Option to Purchase
Between Robert and Marion Diefendorf and Teak Shield Corp as Licensor
And GlobeTrac Inc. as Licensee
Dated for reference the 8th day of March, 2012


LICENSED PRODUCTS
 
The formulas and vendors will not be available until after the sale is completed
 
The following products available in gallons, 5 gallons, drums and totes:
 
20043 
Super Shield

20059VCF 
Superior Shield (0 VOC)

20062VC 
Super Shield (water base)

20050R20
Superior Shield Radiant Barrier

66070 
Fluoroblend (water base)

66071 
Fluoroblend (solvent base)

40081 
Teak Shield (wood coating)

50804 
Mastishield (mastic clear)

50809 
Mastishield (white-color available)

20900 
Epoxy (clear)

20200 
Epoxy (white-color available)

40003 
Metal Prep (most metals-rust proofing)

50800 
Super Cleaner (anti microbial)

50801 
Tile Prep (required for most tile)

50803 
Adhesion Promoter

50806 
Primer (fluoroseal solvent base)

50802 
Primer (fluoroseal water base)

20076 
Super Shield High Heat 800F

20077 
Super Shield High Heat 1400F

20071 
Microshield Plus (antimicrobial)

 
The following are available in aerosols:
 
20063
Fluoropolymer VOC solvent base 120Z

20071
Microshield Plus 12 & 160Z  (antimicrobial)



Available in #.5 OZ tubes:
 
20066 
Polish (non silicone)

20068 
Silver Polish (non silicone)

 
Available in Qts & gallons:
 
ATS101 
Flattner (solvent or water base)

 
Available by the pound:


20041
Whisper grit (non slip in white or dark)
Colors available with charges for standard


 
 
14